DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 September 2020 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 sets forth that ‘the number of protruding portions or recessing portions is at least one.” This claim depends from claim 1. Claim 1 sets forth that ‘the solder preform is provided 
Further, if the phrase “at least one” is to be interpreted as meaning “more than one” or an equivalent thereto this would not further limit the scope from the independent claim. Claim 1 requires “a plurality of protruding portions and/or recessing portions…” Plurality means more than one. It is therefore also unclear what the metes and bounds of this particular limitation are since more than one protruding portion and/or recessing portion must be present as set forth within the independent claim 4. 
For the purposes of examination, the Office is interpreting this to mean that more than one protruding portion or recessing portion is present.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 9,425,517 (Schlarb).
In regards to independent claim 1 and dependent claims 4-6, 8, and 10, Schlarb is directed to producing a pane having at least one electrical connection element. (Abstract) The electrical connection element has at least one contact surface comprising a solder material disposed on a contact surface; at least one recess disposed in the solder material; and a flux disposed at least in the at least one recess. (Claim 1)
Figure 2, reproduced below is a cross section A-A’ through the connection element according to the invention with the solder material and flux before soldering, consequently, without a pane. (11:43-45) It is therefore a solder preform.


    PNG
    media_image1.png
    344
    586
    media_image1.png
    Greyscale

The solder material 4 is disposed as platelets with a width of 3 mm, a length of 5.5 mm, and a thickness of 0.38 mm on each contact surface 8. (13:31-35) As seen in the figure, it can be considered to be strip-shaped. 

As seen in the figure, the protruding portions and/or recessing portions are provided at intervals. Further, since the recesses each have a width of 0.4 mm, the other portions are in regular intervals. This structure can be considered to have either protruding portions (See Ref. 12 in Figure 2) or recessing portions (See Ref. 6 in Figure 2) 

As to claim 2, the length of the solder material is 5.5 mm and it is provided with four recesses. (13:31-38) Therefore, the interval of these recesses and/or protrusions would fall within the claimed range. 
As to claim 3, the depth of the recesses is 0.2 mm. (13:44) 
As to claim 7, the solder material contains tin and bismuth, indium, zinc, copper, silver, or compositions thereof. (6:66-7:1) Specific alloys of are set forth by solder containing these elements. (See 7:10-18) 

Claims 1, 4-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 4,705,205 (Allen).

Figure 10 is an elevation view after the solder joints have been formed. (8:17-19) 

    PNG
    media_image2.png
    277
    451
    media_image2.png
    Greyscale

Solder preforms 28 are disposed in holes provided in the retaining member 40 which is made from a layer of heat-recoverable material and each surface is formed with a depression or recess 42. (17:32-36) Formation of the recess 42 causes the opposite surface of the retaining member to be raised in a correspondingly shaped protrusion or bump 44. (17:36-39) 
As seen in Figure 10, the protrusions and recesses are in regular intervals and there are more than one of each. These shapes can be considered ribs, bumps, or bosses as well as grooves or pits. 

As to claims 7 and 9, the solder may be any suitable solder composition, such as tin-lead alloy. (8:56-61) The joint forming material may be a filled solder composition or a supported solder, which will retain its shape upon the solder melting or reflowing. (6:31-33) The filler comprises discrete particles or filaments which are solid at temperatures at which the solder is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784